Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
The indicated allowability of claims 1, 3-14, and 21 are withdrawn in view of the newly discovered reference(s) to US Patent No. 7,057,259 to Arikado.  Rejections based on the newly cited reference(s) follow.

Claim Objections
Claim 8 is  objected to because of the following informalities:  the limitation of claim 8 stating “…determining that the received semiconductor wafer is a secure wafer based on the at least one security mark having been detected at the one or more wafer locations within the backside of the semiconductor wafer; and determining that the received semiconductor wafer is a compromised wafer based on the at least one security mark failing to have been detected at the one or more wafer locations within the backside of the semiconductor wafer..”.
It appears that a better way of fixing the issue is for applicant use the term “and” after the inspecting close  and use the term  “or ” after the first determining step such that we can have the limitation of claim 8 stating: 
“…inspecting a backside of the received semiconductor wafer for detection of the at least one security mark implanted at the one or more wafer locations; and 
determining that the received semiconductor wafer is a secure wafer based on the at least one security mark having been detected at the one or more wafer locations within the backside of the semiconductor wafer; or 
determining that the received semiconductor wafer is a compromised wafer based on the at least one security mark failing to have been detected at the one or more wafer locations within the backside of the semiconductor wafer.”

  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5, the limitation " receiving an additional semiconductor wafer….” And “determining that the additional semiconductor wafer is the semiconductor wafer…”
 renders the claim indefinite because it is unclear how an addition semiconductor wafer is also the semiconductor wafer. Maybe applicant is meaning to say the additional semiconductor wafer is a replica of the semiconductor wafer or  identical to the semiconductor wafer etc. …”
Appropriate correction is needed for clarity.
Please note that claims 6-7 are also rejected based on their dependence of rejected claim 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Arikado US 7057259 to Arikado in view of D1, JP 5-55354 to Hitachi (of record via IDS).
Pertaining to claim1, Arikado a method for securing and verifying a semiconductor wafer during fabrication (see abstract; also note Arikado’s background discussion of the purpose of ID marks including storing identification, manufacturing history and test results which contribute to ‘securing and verifying’ the wafer, particularly since the claim does not provide further limitation for these terms; see additional explanation below), 
the method comprising:
receiving a semiconductor wafer (fig. 1 item 11, fig. 9 item 31, etc.) after a layer of features (referred to as products in Arikado, e.g. fig. 1 items 15) has been patterned thereon;
determining if the layer of features matches an expected layer of features (col. 11, line 55 – col. 12, line 9, during a chip inspection process, the ID marks/patterns 14a-14d read to discriminate acceptable chips, i.e., “matches an expected layer of features”, from unacceptable chips); and
forming, based on the layer of features matching the expected layer of features, at least one security mark (an ID mark that contains the information of ID marks 14a-14d, col. 11, lines 59-61) 
at one or more locations embedded within a backside of the semiconductor wafer (per col. 7 ll. 30-39 and fig. 9, etc. the marks may be formed in the back surface of the wafer; the paragraph bridging col. 13-14 teaches that marks on the back of the wafer remain readable even if marks on the front of the wafer are erased during processing).
Arikado does not teach that the marks are embedded in the wafer by implanting an inert species at the one or more locations.  
However, D1 discloses that wafer ID marks may be made by ion implantation using inert ion species (see the translated abstract, etc.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the marks of Arikado by implantation using inert ions, since D1 teaches that doing so avoids problems of distortion and contamination that can occur with conventional laser marking (e.g. see D1 translation [ para 0021]).

Pertaining to claim 21, Arikado teaches:
A method for securing and verifying a semiconductor wafer during fabrication, the method comprising: 
receiving a semiconductor wafer after a first layer of features has been patterned thereon (manufacturing step (3) based patterned mask film; see col. 9 lines 5-11); 
forming a first security mark (ID mark 14c, col. 9, lines 5-11) at a first location embedded at a first depth within a backside of the semiconductor wafer; 
receiving the semiconductor wafer after a second layer of features has been patterned thereon (steps (4), col. 9, lines 12-21); and 
forming a second security mark (ID mark 14d, col. 9, lines 19-24) at a second location embedded at a second depth within the backside of the semiconductor wafer.
Arikado fails to disclose:
Wherein the first security mark is formed at a first depth by implanting an inert species and the second security mark is formed at a second depth by implanting an inert species.
However, D1 discloses that wafer ID marks may be made by ion implantation (note: ion implantation inherently has some “depth”) using inert ion species (see the translated abstract, etc.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the marks of Arikado by implantation using inert ions, since D1 teaches that doing so avoids problems of distortion and contamination that can occur with conventional laser marking (e.g. see D1 translation [ para 0021]).
The examiner notes the currently claim does not specify the first and second depths are different such that any depths of the marks, even equal, are considered to meet the claim limitation. 


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arikado US 7057259 to Arikado in view of D1, JP 5-55354 to Hitachi (of record via IDS) in further view of Saraswatula (US 10901391 B1) or Bishop et al, US 20170256466 A1 .
Pertaining to claim 3, Arikado in view of D1 teaches the method of claim1, but is silent wherein determining if the layer of features matches the expected layer of features comprises:
obtaining design data defining the expected layer of features;
obtaining imaging data for the layer of features that have been patterned on the semiconductor wafer; and
determining if the imaging data corresponds to the design data.
However, the same field of endeavor, both Saraswatula ( see col.10, lines 25-35) and Bishop ( see para 0073) teach:
wherein determining if the layer of features matches the expected layer of features comprises: 
obtaining design data defining the expected layer of features (design or CAD data referred to by both references); 
obtaining imaging data for the layer of features that have been patterned on the semiconductor wafer (Col. 10, lines 10-35 of Saraswatula; [0072] of Bishop references comparing patterns such as RDL and vias against CAD); and 
determining if the imaging data corresponds to the design data (col. 10, lines 10-35 of Saraswatula or [0072-0075] of Bishop discuss comparison within thresholds of design data). 

In further view of Saraswatula  or Bishop, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the comparison of image data with design data from Saraswatula or Bishop to the invention of Arikado as previously modified in order to detect and record defects to the wafer marker for further quality control (see cited sections of Saraswatula or Bishop discussing defect/filtered thresholds).


Allowable Subject Matter

Claim 4, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-14, are objected to, but would be allowable if rewritten to overcome the objection raised in the independent claim 8 because of the informality found it the body of claim.
The closest prior art teaches most of the limitations of claim 8, but it does not teach or suggest, singularly or in combination, at least the limitations of the independent claim 8 including "“…inspecting a backside of the received semiconductor wafer for detection of the at least one security mark implanted at the one or more wafer locations; and 
determining that the received semiconductor wafer is a secure wafer based on the at least one security mark having been detected at the one or more wafer locations within the backside of the semiconductor wafer;  or 
determining that the received semiconductor wafer is a compromised wafer based on the at least one security mark failing to have been detected at the one or more wafer locations within the backside of the semiconductor wafer.”
Claims 5-7, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449. The examiner can normally be reached M-F: 9:00AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN L PARKER can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.L.P/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        



/MAMADOU L DIALLO/Primary Examiner, Art Unit 2819